Title: John S. Skinner to Thomas Jefferson, 4 May 1820
From: Skinner, John Stuart
To: Jefferson, Thomas


					
						Dear Sir—
						
							Balt: 
								Post office—
							May 4th 1820
						
					
					I feel very  reluctant to intrude upon your retirement and would not allow myself to do it in this instance; were it not for the belief that it may be in your power to furnish some information on the subject of Lupinella, its character & properties which is not elsewhere that I know of, to be found—
					For the only account of it I have seen
   +It is not mentioned in any book in the Baltimore Library 
 I beg your attention to the number of the American Farmer which accompanies this—The clover sent by Doctor Anderson—and which Capt Ballard affirms is Lupinella, having seen it growing in tuscany Tuscany is (one stalk of it) inclosed—when sent to me in water, it was fresh & vigorous, the top of it a beautiful red colour—Capt Ballard says he was informed it was a perennial plant whereas General Armstrong mentions it as a species of Annual clover—Its early & rapid growth—more especially if perennial will make it very valuable in a course of American Husbandry—especially, as it is supposed, in the Southern States where the climate will be more congenial to its habits—I have supposed that when in Italy you may have collected some facts respecting this beautiful, and apparently valuable grass; and shall be very happy & thankful for any information which you may find it convenient to furnish for the Agricultural community, to be conveyed through the American Farmer—
					With very great & sincere respect & gratitude for your invaluable services to my Country
					
						I remain Sir yr obt Sev
						
							J S Skinner
						
					
				